Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species C (figure 7), including claims 1-2 and 4-11, in the reply filed on 02/15/2021 is acknowledged.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.

Claims 1-2, 4, 6-9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto et al. (2004/0233378) in view of Matsumori et al. (US 2005/0271833).
Regarding claim 1, Okamoto et al. (figures 1-4) discloses a liquid crystal display device comprising: 
a first substrate (101); 
a thin film transistor including a gate electrode (102) provided on the first substrate; 
a first insulation film (104) provided on the thin film transistor; 
a first alignment film (114) provided on the first insulation film; a first electrode and a second electrode provided between the first substrate and the first alignment film in a pixel region; 
a second substrate (201); 
a black matrix (251) provided on the second substrate; 
a projection (254) provided on the black matrix; 
a second alignment film (214) provided on the black matrix and the projection; and 
a liquid crystal layer (220) provided between the first substrate and the second substrate, 
wherein one of the first electrode and the second electrode (108 and 113) is between the first insulation film and the first alignment film, 
wherein one of a color filter and an overcoat (252 and 253) is between the black matrix and the projection, 
Okamoto et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Okamoto et al. is silent regarding the thicknesses of the alignment layers.  Matsumori et al. (in at least paragraph 0062; figure 1) teaches wherein a total thickness "b" of the first alignment film and the second alignment film between the projection and the first insulation film satisfies formula (1), 0 nm < b < 30 nm (1 to 100 nm).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thicknesses of the alignment layers as taught by Matsumori et al.
Regarding claim 2, Okamoto et al. (figures 1-4) discloses wherein the liquid crystal layer is controlled by an electric field generated between the first electrode and the second electrode.  
Regarding claim 4, Matsumori et al. (in at least abstract; figure 1) teaches wherein the first alignment film and the second alignment film are a photo alignment film.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113.

Regarding claim 6, Matsumori et al. (figure 1) teaches wherein the first alignment film or the second alignment film includes a coupling agent (see at least paragraph 0062).  
Regarding claim 7, Matsumori et al. (figure 1) teaches wherein the first alignment film is formed from a material having a skeleton of cyclobutene tetracarboxylic acid (see at least paragraph 0154).  
Regarding claim 8, Matsumori et al. (figure 1) teaches wherein the first alignment film is made from a material having a skeleton of diamine phenyl ether (see at least paragraph 0170).  
Regarding claim 9, Okamoto et al. (figures 1-4) discloses wherein a top surface of the projection is flat.  
Regarding claim 11, Okamoto et al. (figures 1-4) discloses wherein the other of the first electrode and the second electrode is between the first insulation film and the first substrate.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto et al. in view of Matsumori et al.; further in view of Kim et al. (US 2008/0049176)
Regarding claim 5, Okamoto et al. as modified by Matsumori et al. teaches the limitations as shown in the rejection of claim 1 above.  However, Okamoto et al. as modified by Matsumori et al. is silent regarding wherein the projection overlaps with the thin film transistor, in a plan view.  Kim et al. (figure 2) teaches wherein the projection (210) overlaps with the thin film transistor, in a plan view.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the spacer as taught by Kim et al. in order to prevent light leakage and an after-image problems.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto et al. in view of Matsumori et al.; further in view of Ikeda et al. (US 6,671,025).
Regarding claim 10, Okamoto et al. as modified by Matsumori et al. teaches the limitations as shown in the rejection of claim 1 above.  However, Okamoto et al. as modified by Matsumori et al. is silent regarding the thicknesses of the alignment layers.  Ikeda et al. (figure 10) teaches wherein the second alignment film is not provided on a top surface of the projection (55-56).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the alignment layer as taught by Ikeda et al. in order to provide a liquid crystal display device which can achieve the good display quality and thus avoiding the change in cell thickness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871